Citation Nr: 0400133	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  96-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether there was clear and unmistakable error in a May 
1945 rating decision that denied service connection for 
bilateral pes planus.

2.  Whether new and material evidence to reopen a claim for 
service connection for pes planus has been received.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 1995 
and October 2001.  In the October 1995 rating decision, the 
RO found that new and material evidence had not been 
submitted sufficient to reopen a claim of service connection 
for pes planus.  The appellant submitted a notice of 
disagreement with the decision December 1995, and a statement 
of the case was issued in January 1996.  The appellant 
perfected his appeal to the Board in March 1996.  In a Board 
decision dated in April 1997, the Board similarly found that 
new and material evidence had not been submitted sufficient 
to reopen a claim of service connection for pes planus; 
however, this decision was vacated by an Order of the Court 
of Appeals for Veterans Claims in January 1999 and remanded 
to the Board for proceedings consistent with the Order.  The 
Board, in turn, remanded the issue to the RO in November 
1999.  Although the RO in a December 2000 supplemental 
statement of the case reopened the claim and addressed the 
claim on the merits, the Board has a legal duty under 
38 U.S.C.A. §§ 5108 and 7105 to consider the new and material 
issue regardless of the RO's actions.  Thus, the Board must 
first decide whether the veteran has submitted new and 
material evidence that is sufficient to reopen the prior 
adverse May 1945 RO decision.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

In the October 2001 rating decision which is also on appeal, 
the RO found that there was no clear and unmistakable error 
(CUE) in a May 1945 rating decision that denied the veteran's 
claim for service connection for bilateral pes planus.  The 
appellant submitted a notice of disagreement with the 
decision in February 2002, and a statement of the case was 
issued in March 2003.  The appellant perfected his appeal to 
the Board in April 2003.  

In July 2003, the appellant presented testimony before the 
undersigned Veterans Law Judge at the RO via a 
videoconference hearing; a transcript of that testimony has 
been associated with the record.

For the reasons explained below, the Board has denied the 
claim of CUE in the May 1945 rating decision, but has 
determined that new and material evidence to reopen the claim 
service t to service connection for pes planus.  The claim 
for service connection is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  In a May 1945 decision, the RO denied a claim for service 
connection for flat feet (pes planus).  Although notified of 
that decision in May 1945, the veteran did not initiate an 
appeal.  

3.  While the veteran contends that the RO erred in May 1945 
when it failed to find that his flat feet were aggravated by 
service, he has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO; that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the 
decision would have been different. 

4.  A June 1976 rating decision confirmed the previous denial 
of the claim for service connection for pes planus; however, 
it does not appear that the veteran was notified of that 
denial.

5.  Evidence associated with the claims file since the RO's 
May 1945 denial that was not previously before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered, is so significant that it 
must be considered to fairly decide the merits of the claim 
of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 1945 RO decision that denied service connection 
for pes planus is final.  38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 20.302, 20.1103 (2002).

2.  Clear and unmistakable error in the May 1945 denial of 
service connection for pes planus has not been established.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).

3.  Since the May 1945 denial, new and material evidence has 
been submitted, and the requirements to reopen the claim for 
service connection for bilateral pes planus have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  Nonetheless, the Board finds that, 
because the veteran has been notified of the laws and 
regulations governing the CUE claim and reasons for the 
denial of the claim, and all relevant evidence has been 
associated with the record, any pre-VCAA duties to notify and 
assist have been met.  That claim is ready to be considered 
on the merits. 

While some duties imposed by the VCAA are applicable to the 
petition to reopen the claim for service connection, the 
Board finds that, in view of the Board's favorable 
disposition of that claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue, as well.  

II.  CUE in the May 1945 rating decision 

The veteran's service medical records show that he had 2nd 
degree pes planus that was asymptomatic on service entrance 
examination in July 1942.  

A Report of Medical Survey dated in January 1944 notes that 
while on guard duty in the Coast Guard service the veteran 
complained of flat feet and sought help from a chiropractor.  
The Board of Medical survey diagnosed the veteran as having 
simple adult maladjustment and recommended that he not be 
further retained in Coast Guard service.

On termination examination in February 1944, the veteran was 
noted to have dermatophytosis of the feet, hammer toes, and 
severe flat feet.  The examiner opined that the 
dermatophytosis condition was an incident of service, but 
that his hammertoes and flat feet were not incidents of 
service.

In March 1945, the veteran filed a claim for service 
connection for flat feet.  He indicated that the condition 
began in August 1943, and he had been treated for the 
condition at Fort McHenry Hospital, in Baltimore, Maryland, 
in September 1943.

In April 1945, the RO requested records from the veteran's 
hospitalization at Fort McHenry Hospital in August 1943.  
Later in April 1945, the Office of the Chief Medical Officer 
informed the RO that no records were on file at Headquarters 
and that in the event clinical records were required, they 
should be requested direct from the hospital.

In a May 1945 rating decision, the RO disallowed the 
veteran's claim for service connection for flat feet finding 
that the condition was not shown to be symptomatic in 
service.  The veteran was given notice of this decision the 
same month.

In determining whether the May 1945 rating decision that 
denied service connection for flat feet was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question. See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Following written notification of the May 1945 decision in 
May of that year, the veteran did not appeal that decision; 
therefore, that decision became final as to the evidence then 
considered.  See 38 U.S.C.A. § 7105 (West 2002).  See also 38 
C.F.R. §§ 20.302, 20.1103 (2003).  Under the provisions of 38 
C.F.R. § 3.105(a), previous determinations that are final and 
binding will be accepted as correct in the absence of CUE; 
however, if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral 
attack-the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran and his representative claim, in essence, that 
the May 1945 rating action was erroneous in view of evidence 
showing that the veteran had 2nd degree pes planus at service 
entry and severe pes planus at service separation.  The 
veteran asserts that the "obvious conclusion" is that his 
feet became severe during service.

As noted earlier, a CUE claim must be based on the evidence 
in the record when the prior decision was rendered.  Pierce 
v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  The 
record at the time of the May 1945 decision at issue 
consisted, primarily, of the veteran's limited service 
medical records, including the report of an enlistment 
examination showing that he had 2nd degree pes planus that 
was asymptomatic at entry, a January 1944 Report of Medical 
Survey noting that he complained of flat feet while on guard 
duty in the U.S. Coast Guard and sought help from a 
chiropractor, and a service termination examination report 
noting that he had severe flat feet which was not found to be 
an incident of service.

The pertinent regulation in effect at the time of the May 
1945 rating decision is as follows:

For disability resulting from personal 
injury or disease contracted in line of 
duty, or for aggravation of a preexisting 
injury or disease contracted or suffered 
in line of duty...the United States will 
pay to any person thus disabled and who 
was honorably discharged a pension as 
hereinafter provided but no pension shall 
be paid if the disability is the result 
of the person's own misconduct.  Reg. No. 
1(a), Part I, Paragraph 1.  

That for the purposes of paragraph I (a) 
hereof every person employed in the 
active military or naval service for 90 
days or more, shall be taken to have been 
in sound condition when examined, 
accepted and enrolled for service except 
as to defects, infirmities or disorders 
noted at time of the examination, 
acceptance and enrollment, or where 
evidence, or medical judgment is such as 
to warrant a finding that the injury or 
disease existed prior to acceptance and 
enrollment.  Reg. No. 1 (b), Part 1, 
Paragraph 1.

That for the purposes of paragraph I (a) 
hereof a preexisting injury or disease 
will be considered to have been 
aggravated by active military service as 
provided therein where there is an 
increase in disability during active 
service unless there is a specific 
finding that the increase in disability 
is due to the natural progress of the 
disease.  Reg. No. 1 (d), Part 1, 
Paragraph 1.

As previously noted, at the time of the RO's May 1945 
decision, the RO had the veteran's available service medical 
records before it and concluded that, based on these records, 
the veteran's pes planus was not shown to have been 
symptomatic in service and therefore was not aggravated by 
service.  The RO based its finding not only on the absence of 
evidence of in-service treatment for pes planus, but on the 
finding, made by the examining physician at termination, that 
the veteran's condition was not an incident of service; 
together, these suggest a conclusion that the condition had 
not increased in severity in service.  

As to the veteran's argument that the RO erred by not finding 
aggravation in view of the service termination examination 
report showing severe pes planus versus the finding noted at 
service entry, this amounts to a mere weighing of the 
evidence.  In other words, the veteran argues that the RO did 
not accurately weigh and/or evaluate the evidence to find 
that the 2nd degree pes planus noted at service entry should 
have been assessed as "moderate," and that, on the basis of 
the severe condition noted at discharge, the veteran's pes 
planus was, in fact, aggravated by service.  However, as 
stated above, a disagreement with how the RO evaluated the 
facts is inadequate to raise a claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

The Board notes that at the time of the May 1945 
determination, it does not appear that any request to obtain 
clinical records from the base hospital at Fort McHenry in 
Maryland, where the veteran was reportedly treated in service 
for pes planus, had been made.  However, any such failure on 
the part of the RO to request these records amounts to a 
breach of the duty to assist.  Such a breach is not akin to 
an error in fact or law, but, rather, may result in an 
incomplete record.  In Cook v. Principi, 318 F. 3d 1334 (Fed. 
Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that a breach of 
a duty to assist cannot constitute CUE and that "grave 
procedural error" does not render a decision of VA non-final.  
In Cook, the Federal Circuit Court overruled Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), to the extent that that 
decision held that the existence of "grave procedural error" 
(in that case, not obtaining complete service medical 
records) rendered a VA decision non-final.  Also in Cook, the 
Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994) noted that a CUE claim is an attack on a 
prior judgment that asserts an incorrect application of law 
or fact, and that an incomplete record, factually correct in 
all other respects, is not CUE.

Thus, the Board finds that, in addition to having had the 
correct facts before it, the RO correctly applied the 
pertinent legal authority in considering the evidence.  
Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
May 1945 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314.  

Thus, the claim of CUE in the RO's May 1945 denial of service 
connection for flat feet (pes planus) must be denied.   In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

III.  New and Material Evidence

As indicated above, in a May 1945 decision, the RO denied 
service connection for pes planus.  The veteran was notified 
of that decision in May 1945, but did not appeal.  Later, in 
June 1976, the RO reopened the veteran's claim for service 
connection for flat feet, and denied the claim.  However, the 
record does not show that the veteran was notified of that 
determination.  Therefore, the Board concludes that the June 
1976 rating action is not a final decision; rather, the last 
final denial pertinent to this claim is the May 1945 RO 
decision.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. 
App. 273, 282-3 (1996).  

The present claim was initiated when the veteran submitted a 
statement to the RO, in June 1995, that the RO construed as 
an application to reopen his previously denied claim for 
service connection for pes planus.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence that was then of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence considered by the RO in May 1945 consisted of 
the veteran's service medical records, including the report 
of an enlistment examination showing that he had 2nd degree 
pes planus that was asymptomatic at entry, a January 1944 
Report of Medical Survey noting that he complained of flat 
feet while on guard duty in the U.S. Coast Guard and sought 
help from a chiropractor, and a service termination 
examination report noting that he had severe flat feet that 
was not considered to be an incident of service.

Evidence submitted since the May 1945 RO decision includes 
private hospital records showing that the veteran had been 
hospitalized in April 1963 for an abscess on his right great 
toe, a letter submitted in October 1975 from a private 
podiatrist, M. Abram, who said that he had treated the 
veteran many times for severe flat feet, but was unable to 
provide the dates of such treatment as he had given up full-
time practice, and a statement from a fellow serviceman 
stating that he was aware that the veteran had foot problems 
in service and had sought treatment at the base hospital at 
Fort McHenry sometime during 1943.  It also includes a 
Certificate of Attending Physician containing a diagnosis of 
deep tyloma plantar surfaces of both feet and hyperdrosis 
bromodrosis, and an April 1976 VA examination report showing 
moderate to marked depression of the longitudinal arch of 
both feet with marked hallux valgus of the right big toe.  It 
further includes a September 1999 sworn statement from 
Richard E. Kwasnik, D.P.M., who stated that the veteran 
entered service with second degree pes planus and opined that 
his service career would only have made his feet worse, not 
better.  In addition, the evidence includes an April 2000 VA 
examination report containing a diagnosis of mild flat, feet 
along with the examiner's opinion that such a disorder was 
not aggravated by the veteran's military service.

The Board finds that the evidence submitted after the May 
1945 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  It is also material, in that it is 
relevant to the nexus issue, and is so significant that it 
must be considered to fairly decide the merits of this claim.  
The Board notes that, to constitute new and material evidence 
for the purposes of reopening a previously disallowed claim, 
the evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  Hence, the Board finds 
that the criteria for reopening the claim for service 
connection for pes planus have been met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for pes planus 
are met.  
ORDER

The appeal as to the claim of CUE in a May 12, 1945, rating 
decision that denied service connection for pes planus is 
denied.

To the limited extent that new and material evidence has been 
presented to reopen the claim for service connection for pes 
planus, the appeal as to that issue is granted.  


REMAND

Because of changes in the law brought about by the VCAA, 
referenced in the decision above, a remand of the claim for 
service connection is required for compliance with the 
revised notice and duty to assist provisions pertinent to the 
merits of the veteran's claim for service connection for pes 
planus.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 183 16 Vet. App. 
370, 374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See DAV v. Secretary, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that the veteran has a one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  After providing the required noticed, the RO 
should obtain any evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures of 38 C.F.R. § 3.159 (2003). 


Specific other development of the claim also is warranted.  
It appears that there may be additional service medical 
records that have not yet been obtained.  In this regard, the 
claims file contains a memorandum from the Office of the 
Chief Medical Officer of the Coast Guard Headquarters 
responding to the RO's request for information regarding 
medical treatment, including the veteran's claimed treatment 
for flat feet in August 1943 at Ft. McHenry Hospital in 
Baltimore, Maryland.  The Lt. Commander of the Office of the 
Chief Medical Officer replied by informing the RO that 
clinical records were not at the Headquarters and in the 
event that such records were required, they should be 
requested directly from the hospital.  However, it does not 
appear that these potentially significant records have been 
requested.  See 38 C.F.R. § 3.156(c).

Furthermore, in a sworn affidavit in September 1999, the 
veteran's treating podiatrist, Richard E. Kwasnik, D.P.M. 
said that he had been treating the veteran for flat feet 
since 1989 and treated him approximately every six weeks.  
Accordingly, Dr. Kwasnik's records, along with any other 
pertinent outstanding medical records, should be obtained.  
See 38 U.S.C.A. § 5103A(a)(b).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo examination) 
prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should request hospital 
records from the base hospital at Fort 
McHenry in Baltimore, Maryland, where the 
veteran reported receiving treatment for 
his pes planus in September 1943, 
following the procedures prescribed in 
38 C.F.R. § 3.159(c) regarding obtaining 
medical records from Federal facilities.  
All records and/or responses received 
should be associated with the claims 
file.

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information and 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record, to include treatment 
records from his treatment with Dr. 
Kwasnik since 1989.  The RO should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond.    

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA (to include arranging for the 
RO to undergo examination, if 
appropriate) has been accomplished.  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his attorney an 
appropriate SSOC (to include full reasons 
and bases for the RO's determinations) 
and afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



